Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Rejoinder
As indicated below claims 1 and 63 are allowable except as to form. Claims 49-54, 65, and 68, directed to the process of making or using the product of claims 1 and 63, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 55-62, 66, and 67, directed to the invention(s) of III and IV have not been rejoined at this point in prosecution.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 03/25/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-71 are pending.
Claims 55-62, 66, and 67 are withdrawn.
Claims 1-54, 63-65, and 68-71 are under examination on the merits.

Claim Objections
According to MPEP 707.07(j) - ALLOWABLE EXCEPT AS TO FORM – “[w]hen an application discloses patentable subject matter and it is apparent from the claims and applicant’s arguments that the claims are intended to be directed to such patentable subject matter, but the claims in their present form cannot be allowed because of defects in form or omission of a limitation, the examiner should not stop with a bare objection or rejection of the claims. The examiner’s action should be constructive in nature and, when possible, should offer a definite suggestion for correction.”
The claims under examination are objected to, because the claims either comprise or depend from claims that comprise “represented by” language. This language is not proper language, because the term “represented by” is not a proper means for describing an amino acid sequence in the claims. Applicant is encouraged to replace the term “represented by” in claims 1, 2, 8, 10-12, and 23-38 with more appropriate claim language. For example part (i) of claim 1 could recite “an amino acid sequence comprising SEQ ID NO: 75” or “the amino acid sequence set forth in SEQ ID NO: 75” rather than “an amino acid sequence represented by SEQ ID NO: 75.”

New Grounds of Rejection
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-54 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 49 and 65 recite methods of treating a tumor comprising administering to a patient in need thereof an anti-CD147 antibody. One skilled in the art would readily appreciate that the claimed anti-CD147 antibodies could be used to treat CD147-expressing tumors; however the claims are drawn to a method of treating any tumor by administering an anti-CD147 antibody. Absent empirical determination one skilled in the art would be unable to envision which cancers that do not express CD147 could be treated with the claimed anti-CD147antibody. Applicant is informed that the rejection of claims 49-54 and 65 under 35 U.S.C. 112(a) may be overcome by amending the claims to specifically recite a method of treating CD147-expressing tumors.

35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 68 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnadath et al. (WO 2016/042050, international publication date: 03/24/2016).
Claim 68 recites a method comprising detecting the presence or absence of SMAD4 in a biological sample derived from a cancer patient, wherein an anti-CD147 antibody is administered if SMAD4 expression is detected. It is noted that the claim does not necessarily require the administration of an anti-CD147 antibody, for example, if SMAD4 expression is not detected. As such a method of detecting the absence of SMAD4 in a biological sample derived from a cancer patient would meet the limitation of the claim.
Krishnadath et al. disclose antibodies for use in treating SMAD4-deficient tumors, see p. 4. At p. 26, Krishnadath et al. disclose that SMAD4 deficient tumors may be identified by methods known in the art, such as in vitro screening methods, and one of ordinary skill in the art would appreciate that said in vitro screening methods involve the isolation and assaying of tumor tissue. At p. 1, Krishnadath et al. disclose that “[a] reduced expression of smad4 in tumors has been associated with poor prognosis for patient survival, particularly in patients with smad4-deficient pancreatic adenocarcinomas.” As such the disclosure of Krishnadath et al. contemplates a method of detecting the absence of SMAD4 in a biological sample derived from a cancer patient, thus meeting the limitations of claim 68.

Conclusion
No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642